                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION
UNITED STATES OF AMERICA,                            )
                                                     )
               Plaintiff,                            )
                                                     )
       v.                                            )       No. 19-03106-03-CR-S-SRB
                                                     )
RAYMON F. ORTEGA,                                    )
                                                     )
               Defendant.                            )
                                             ORDER

       Before the Court is Defendant’s Response to the District Courts Order Requesting the

Government to File a Response of Why the District Court Should Not Grant Defendant a

Detention Hearing or/in the Alternative Release Defendant on Bail on 24 Hour Locator,

personally filed by Defendant. (Doc. 138.) On August 26, 2020, the Court denied Defendant’s

pro se motion for a detention hearing, (Doc. 136.), and in this matter, the relief requested is also

DENIED. As Defendant has been advised previously, any request of the Court must be made by

and through Defendant’s attorney. The Clerk’s Office is directed to send a copy of this Order to

Defendant via regular mail.

       IT IS SO ORDERED.

                                                     /s/ David P. Rush
                                                     DAVID P. RUSH
                                                     UNITED STATES MAGISTRATE JUDGE

DATE: September 14, 2020




         Case 6:19-cr-03106-SRB Document 139 Filed 09/14/20 Page 1 of 1
